Citation Nr: 1111758	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-24 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel







INTRODUCTION

The appellant served on active duty from September 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim of entitlement to a compensable disability rating.  The appellant submitted a notice of disagreement with this determination in August 2006, and timely perfected his appeal in July 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim.

As an initial matter, the Board notes that the last VA treatment records associated with the appellant's VA claims file are dated in January 2009.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the AMC is requested to obtain any outstanding VA treatment records dated from January 2009 to the present.


The Board also notes that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

Further, the United States Court of Appeals for Veterans Claims (Court) in Martinak v. Nicholson, 21 Vet. App. 447, 453-5 (2007), held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

Upon reviewing the appellant's VA claims file, the Board notes that his last VA audiological examination was conducted in May 2006.  While the appellant did submit private medical evidence in support of his claim, this evidence was dated in May 2007.  As the appellant continues to claim that his hearing disability is more significant than currently contemplated by his noncompensable disability rating, the Board finds that a new VA audiological examination must be conducted.  Further, it does not appear that the holding in Martinak was taken into account in providing either of the aforementioned examinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the appellant dated from January 2009 to the present.  Any response received should be memorialized in the appellant's VA claims file.



2.  Thereafter, schedule the appellant for a VA examination with an appropriate expert in order to ascertain the nature and severity of his service-connected bilateral hearing loss.  The VA claims file and a complete copy of this REMAND should be made available for review, and the examination report should reflect that such review occurred.  The VA examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The VA examiner is also requested to discuss the functional effects of the appellant's bilateral hearing loss on his daily activities.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated. If the claim remains denied, the appellant and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


